OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Although there are circumstances under which the drawer of a negotiable instrument may have a cause of action against a depositary bank that has paid over a forged but effective indorsement, Special Term correctly determined that the factors urged by plaintiff as establishing that the depositary bank wrongfully paid the instrument are insufficient to invoke that rule of liability. The subject instrument was not paid in a manner inconsistent with any restrictive indorsement (Uniform Commercial Code, § 3-205), nor was the instrument improperly or inadequately indorsed (Uniform Commercial Code, §§ 3-117, 3-204). Finally, there is no requirement that a check payable to a fiduciary be deposited to a fiduciary account, and the fact that the instrument was not so deposited may not, without more, be relied upon as establishing a wrongful payment on the part of the depositary bank (see Uniform Commercial Code, § 3-304, subd [2]).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
*871Order affirmed, with costs, in a memorandum. Question certified not answered as unnecessary.